UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:8/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2013(Unaudited) DWS Health Care Fund Shares Value ($) Common Stocks 97.9% Health Care 97.9% Biotechnology 25.3% Acorda Therapeutics, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes PLC* Alnylam Pharmaceuticals, Inc.* Amarin Corp. PLC (ADR)* (a) Amgen, Inc. Anacor Pharmaceuticals, Inc.* (a) ARIAD Pharmaceuticals, Inc.* (a) Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corp.* Celldex Therapeutics, Inc.* (a) Cubist Pharmaceuticals, Inc.* (a) Gilead Sciences, Inc.* Incyte Corp., Ltd.* (a) Infinity Pharmaceuticals, Inc.* (a) KaloBios Pharmaceuticals, Inc.* Medivation, Inc.* Momenta Pharmaceuticals, Inc.* Neurocrine Biosciences, Inc.* OncoMed Pharmaceuticals, Inc.* Onyx Pharmaceuticals, Inc.* (a) Pharmacyclics, Inc.* Regeneron Pharmaceuticals, Inc.* (a) TESARO, Inc.* United Therapeutics Corp.* (a) Vertex Pharmaceuticals, Inc.* Health Care Services 17.4% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Catamaran Corp.* Centene Corp.* Cerner Corp.* (a) CIGNA Corp. CVS Caremark Corp. Express Scripts Holding Co.* HCA Holdings, Inc. Humana, Inc. McKesson Corp. Quest Diagnostics, Inc. (a) Team Health Holdings, Inc.* UnitedHealth Group, Inc. Universal Health Services, Inc. "B" WellCare Health Plans, Inc.* Life Sciences Tools & Services 4.1% Agilent Technologies, Inc. Analogic Corp. Illumina, Inc.* (a) PAREXEL International Corp.* (a) Thermo Fisher Scientific, Inc. (a) Waters Corp.* Medical Supply & Specialty 13.8% Align Technology, Inc.* (a) ArthroCare Corp.* AtriCure, Inc.* Baxter International, Inc. Boston Scientific Corp.* CareFusion Corp.* CONMED Corp. Covidien PLC DENTSPLY International, Inc. HeartWare International, Inc.* Hologic, Inc.* (a) Medtronic, Inc. Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Stryker Corp. The Cooper Companies, Inc. (a) Thoratec Corp.* Vascular Solutions, Inc.* Volcano Corp.* (a) Zimmer Holdings, Inc. Pharmaceuticals 37.3% Abbott Laboratories AbbVie, Inc. ACADIA Pharmaceuticals, Inc.* (a) Achillion Pharmaceuticals, Inc.* Actavis, Inc.* (a) Aegerion Pharmaceuticals, Inc.* Allergan, Inc. Astex Pharmaceuticals, Inc.* Bayer AG (Registered) BioDelivery Sciences International, Inc.* (a) Bristol-Myers Squibb Co. DepoMed, Inc.* Eli Lilly & Co. Endo Health Solutions, Inc.* (a) Endocyte, Inc.* Forest Laboratories, Inc.* Furiex Pharmaceuticals, Inc.* Hi-Tech Pharmacal Co., Inc. Johnson & Johnson Mallinckrodt PLC* Medicines Co.* (a) Merck & Co., Inc. Mylan, Inc.* (a) Novartis AG (Registered) NPS Pharmaceuticals, Inc.* (a) Pacira Pharmaceuticals, Inc.* Perrigo Co. (a) Pfizer, Inc. Questcor Pharmaceuticals, Inc. Roche Holding AG (Genusschein) Salix Pharmaceuticals Ltd.* (a) Sanofi (ADR) Shire PLC (ADR) (a) Teva Pharmaceutical Industries Ltd. (ADR) UCB SA Valeant Pharmaceuticals International, Inc.* VIVUS, Inc.* (a) Warner Chilcott PLC "A" Zoetis, Inc. Total Common Stocks (Cost $141,462,503) Securities Lending Collateral 17.0% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $41,982,958) Cash Equivalents 2.1% Central Cash Management Fund, 0.05% (b) (Cost $5,074,921) % of Net Assets Value ($) Total Investment Portfolio (Cost $188,520,382) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $188,952,987.At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $99,235,410.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $101,390,433 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,155,023. (a) All or a portion of these securities were on loan.The value of securities loaned at August 31, 2013 amounted to $40,701,918 which is 16.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Biotechnology $ $
